Citation Nr: 0305429	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of bilateral 
knee injuries.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
September 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
been submitted to reopen the claim for service connection for 
residuals of bilateral knee injuries, but denied service 
connection for the disabilities.  

The RO found that new and material evidence had been 
submitted and reopened the claim.  Nevertheless, the new and 
material evidence requirement is a legal issue which the 
Board has a duty to address, regardless of the RO's actions, 
and the issue has been characterized on the initial page of 
this decision accordingly.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

In June 2001, the veteran testified before a hearing officer 
at the RO.  In November 2002, the veteran's sworn testimony 
was obtained at a hearing before the undersigned Veterans Law 
Judge sitting at the RO (Travel Board hearing).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  An unappealed RO rating decision of November 1988 denied 
the veteran's original claims for service connection for 
residuals of bilateral knee injuries.  

3.  Additional evidence received since the November 1988 RO 
decision, considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
to fairly decide the merits of the claim for service 
connection for residuals of bilateral knee injuries.  

4.  Almost all of the veteran's service medical records are 
not available; the veteran appears to have sustained injuries 
to both knees in service.  

5.  Medical opinion evidence shows that the veteran's current 
bilateral knee disabilities are related to the injuries he 
sustained in service.  


CONCLUSIONS OF LAW

1.  The November 1988 rating decision that that denied 
service connection for residuals of bilateral knee injuries 
is final.  38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2002).  

2.  The additional evidence received subsequent to the 
November 1988 rating decision is new and material, and the 
claim for service connection for residuals of bilateral knee 
injuries is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West Supp. 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).  

3.  Bilateral knee injuries were incurred in service, with 
current residuals.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  
Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2002).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2002).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claims, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claims as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims and made reasonable attempts to 
obtain any outstanding service medical records as well as 
private medical evidence that had been identified.  His VA 
treatment records were associated with the file, and he was 
afforded the opportunity to present personal testimony at 
personal hearings before a hearing officer at the RO in June 
2001, and before the undersigned Veterans Law Judge at the RO 
in November 2002.  He testified that he injured his knees 
during basic training, and he reinjured them while he was in 
Okinawa.  Furthermore, in light of the decision herein, there 
is no reasonable possibility that further assistance would 
aid in reopening the claims.  


II.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's initial claim for service connection for 
residuals of bilateral knee injuries was denied by the RO in 
a November 1988 rating decision, based on a finding that the 
veteran's currently diagnosed knee disabilities were not 
shown to be causally related to his military service and 
continuity of symptomatology had not been demonstrated.  The 
evidence of record at the time the decision was made included 
the veteran's September 1946 separation examination which did 
not report the presence of any residual knee disabilities.  
However, this appears to be the only existing service medical 
record, and no additional service medical records were on 
file.  Private medical evidence established that the veteran 
had been diagnosed with degenerative joint disease of both 
knees.  However, there was no opinion relating the currently 
diagnosed knee disabilities with the veteran's military 
service.  The veteran was informed of the RO's November 1988 
decision, and he filed a notice of disagreement.  A statement 
of the case was provided to him in February 1989; however, he 
did not file a substantive appeal.  As such, the 
determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

In November 2000, the veteran sought to reopen his claim.  
The additional evidence submitted included SGO reports and 
Morning Reports which confirm that the veteran was seen for 
an unspecified physical complaint in January 1945.  A private 
treatment record from S.W.H, M.D. (Dr. H.) was received at 
the RO in January 1989, indicating that he treated the 
veteran for chronic bilateral knee pain from 1961.  Dr. H. 
indicated that in 1961 the veteran first complained of severe 
bilateral knee pain following initial knee injuries during 
basic training, and then later while stationed in Korea 
during the Korean War.  Dr. H. indicated that he saw the 
veteran for chronic knee pain through 1966, and that he spoke 
with the veteran regarding the bilateral knee pain since that 
time to the present.  
Additionally, a private medical record from K.P.N., M.D., 
(Dr. N.), dated in August 2002, states that the veteran 
currently has bilateral medial compartment arthritis, 
synovitis, recurrent effusion, and popliteal cysts, that is 
more likely than not causally related to the traumatic 
injuries the veteran sustained in service.  Since these 
documents provide corroborating evidence of an injury in 
service, and medical evidence of a relationship between that 
injury and the veteran's currently diagnosed knee 
disabilities, the Board concludes that the additional 
evidence, when considered in conjunction with the record as a 
whole, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001).  Accordingly, new and material evidence 
has been submitted and the claim for service connection for 
residuals of bilateral knee injuries is reopened.  

III.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran's service medical records are not available, 
the Board's duty to explain its findings and conclusions is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additionally, the Board notes that under 38 U.S.C.A. 
§ 1154(b) and caselaw, this combat veteran's uncontradicted 
assertion that he injured his knees in service is consistent 
with the circumstances of his service, and therefore is 
satisfactory evidence that these knee injuries occurred in 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
this case, the veteran's service medical records include only 
cursory medical report at separation from service in 
September 1946.  Although the veteran's service medical 
records Due to the similar facts in the present case and the 
less arduous evidentiary requirements established by section 
1154(b) for combat veterans and the evidence concerning 
continuity of symptomatology, the Court proceeds to review 
the merits of the Board decision in this case.

Under the Court's caselaw, "where service medical records 
are presumed destroyed,. . . the BVA's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
caselaw does not lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.

It has been reported that the veteran's service medical 
records were destroyed in the fire that occurred at the 
National Personnel Records Center (NPRC) in 1973.  The 
available records obtained reflect that the veteran was 
treated for an unnamed injury in January 1945.  He has 
testified under oath on two occasions that he sustained 
bilateral knee injuries during basic training at Camp 
Walters, Texas, in January 1945.  Accordingly, resolving 
reasonable doubt in favor of the veteran, the Board accepts 
the veteran's assertions that he sustained bilateral knee 
injuries in service.  Upon VA examination in January 2001, 
the examiner concluded that he was unable to state whether 
the veteran's currently diagnosed knee disabilities were 
related to any injury in service.  However, as noted above, 
the veteran has submitted two private medical opinion 
statement of Dr. H. and Dr. N., dated from December 1988 to 
August 2002, the later of which concludes that it is more 
likely than not that the veteran's currently diagnosed knee 
disabilities are related to traumatic injuries he sustained 
in service.  

Given the above private medical opinions which tend to show 
both chronicity and continuity of symptomatology, as well as 
medical nexus, resolving any reasonable doubt in the 
veteran's favor requires the Board to conclude that service 
connection for residuals of bilateral knee injuries is 
warranted.  He has presented credible evidence of an injury 
in service, medical evidence of chronicity and continuity of 
symptomatology, as well as a current related disability, and 
medical evidence of a nexus between the current disability 
and the in-service injury.  Consequently, service connection 
for residuals of bilateral knee injuries is warranted.  




ORDER

New and material evidence has been submitted, the claim for 
service connection for residuals of bilateral knee injuries 
is reopened.  

Service connection for residuals of bilateral knee injuries 
is granted.  



	                        
____________________________________________
	KURT G. EHRMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

